Curia, per Sutherland, J.
The court below clearly erred in rejecting the parol evidence offered, if a valid indenture was shown to have been given. The objection was, that it was executed by the mother, and not by the father. It appears, that at' the birth of Diana, (but how long before does not appear,) the mother lived with a man who was not her husband, and continued to live with him when she bound the child to Kellogg. She served her time out with Kellogg, and the father does not appear ever to have interfered, or manifested any disapprobation of the binding. The case of The Overseers of Hudson v. The Overseers of Tagh *529kanac, (13 John. 245,) is precisely in point The objection there was, that the binding was by the mother, (the father being alive ;) but it was held that the indenture was only voidable at the instance of the father; and that a binding by a voidable indenture, and a service under it for two years, gives an apprentice a settlement in the town where he serves ; and it is not competent for the town to object to the validity of the binding. Though Diana, was bom in 0wasCo, an offer was made of competent evidence, to show that she subsequently acquired a settlement in Marcellus. This having been rejected by the court below, their order must be reversed.
Order reversed.